Citation Nr: 0610970	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-03 840	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for scoliosis 
with recurrent lumbar strain, evaluated as 10 percent 
disabling prior to April 4, 2001, and 20 percent disabling 
from April 4, 2001.

2.  Entitlement to a higher initial evaluation for bilateral 
fibrocystic breast disease, evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1982 to April 
1987.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 1994 and December 1996 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas granted the veteran 
service connection for fibrocystic breast disease, bilateral, 
and scoliosis with recurrent lumbar strain and assigned those 
disabilities an initial noncompensable evaluation and a 10 
percent evaluation, respectively.  

In September 1997, the veteran testified in support of her 
claims at a hearing held before the Board at the RO.  
Thereafter, in a decision dated in June 2002, the Board 
increased the evaluation assigned the veteran's fibrocystic 
breast disease to 10 percent.  

The veteran then appealed the Board's June 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2003, based on a Joint Motion for Remand 
(joint motion), the Court vacated that part of the Board's 
decision denying an initial compensable evaluation in excess 
of 10 percent for fibrocystic breast disease and remanded the 
matter to the Board for readjudication consistent with the 
joint motion.  

In November 2003, the Board in turn remanded the veteran's 
claims to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  While the claims were in remand status, in 
a rating decision dated in December 2005, the RO increased 
the initial evaluation assigned the veteran's low back 
disability to 20 percent, effective from April 4, 2001.  For 
the reasons that follow, the Board again REMANDS these claims 
to the RO via AMC.  

During the course of this appeal, in written statements 
received in September 1994, December 1995, January 1997, 
November 1998, April 2001 and January 2006, the veteran 
raised additional claims for review, specifically, 
entitlement to service connection for head, cervical spine, 
thoracic spine and leg disorders, including as secondary to 
her service-connected lumbar spine disorder.  The Board 
refers this matter to AMC for appropriate action. 


REMAND

The veteran claims that she is entitled to higher initial 
evaluations for her service-connected bilateral breast and 
lumbar spine disabilities.  Additional action is necessary 
before the Board can decide these claims.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the assistance provisions of the VCAA; 
therefore, to proceed in adjudicating the claims on appeal 
would prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

For instance, the veteran has identified outstanding evidence 
that is pertinent to both claims on appeal, which VA needs to 
obtain on the veteran's behalf.  In multiple written 
statements submitted during the course of this appeal, 
including most recently in February 2006, the veteran 
indicates that she received back treatment at various VA 
facilities, including one located in Sumter, South Carolina, 
from 1984 to 1987.  She also indicates that she underwent a 
breast ultrasound and mammography in October 1998 
(unidentified facility) and a computer tomography scan of her 
lumbar spine in 2004 or 2005 at a VA hospital in Houston, 
Texas.  Records of the treatment and reports of the testing 
are not in the claims file. 

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations of the veteran's breasts and low back are 
necessary.  

The RO afforded the veteran multiple such examinations from 
1997 to 2005, but in an Appellant's Brief dated in March 
2006, the veteran's representative argues that the reports of 
these examinations are inadequate for rating purposes.  He 
points out that, with regard to the examination of the 
veteran's breasts, the VA examiner did not indicate whether 
the breast lumps altered the appearance of, or disfigured, 
the veteran's breasts, did not note the percentage of breast 
area affected by such lumps, and after recording that such 
lumps caused the veteran embarrassment and problems with 
intimacy, did not discuss whether such embarrassment could be 
considered a component of a psychological disorder, which 
should be rated separately from, but secondary to, the 
veteran's service-connected fibrocystic breast disease.  

The veteran's representative also points out that the same VA 
examiner examined the veteran's back on four separate 
occasions, and during two examinations, either found that 
there was no objective evidence to support the veteran's 
subjective complaints of discomfort, or noted that he was 
unable to make such a finding.  This is so despite the 
existence of a substantial amount of medical evidence of 
record showing extensive treatment for back complaints and 
diagnoses of back disorders.  The representative also argues 
that the VA examiner did not consider whether, as alleged, 
the veteran's reported cervical spine and leg symptomatology 
is secondary to her service-connected lumbar spine disorder.  

The Board agrees that further medical inquiry is needed on 
remand.  With regard to the veteran's low back, the veteran 
has alleged that there is evidence of record, some of which 
is outstanding, showing that she has been diagnosed with 
arthritis and that her lumbar spine disability includes a 
neurological component.  Clearly, the VA examiner who 
evaluated the veteran's back did not consider such evidence 
in offering his opinion, and understanding the exact nature 
of the veteran's lumbar spine disability is crucial in 
determining which diagnostic code should be used to rate such 
disability.  Moreover, there is no medical opinion of record 
addressing the veteran's assertion that her lumbar spine 
disability is causing secondary head, cervical spine, 
thoracic spine and leg disorders and her bilateral breast 
disability is causing secondary psychological distress.  In 
deciding the claims on appeal, the Board must have medical 
information describing all manifestations of the veteran's 
service-connected bilateral breast and lumbar spine 
disabilities.

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran and 
request her to provide the complete name 
and address of the facility where she 
allegedly underwent a breast ultrasound 
and mammography in October 1998.  AMC 
should explain to the veteran that if she 
is unable to provide such information, VA 
will not be able to obtain reports of 
such testing.

2.  After securing any necessary 
authorization for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from the VA facility 
in Sumter, South Carolina, where the 
veteran allegedly received back treatment 
from 1984 to 1987, the VA hospital in 
Houston, Texas, where the veteran 
allegedly underwent a computer tomography 
scan of the lumbar spine in 2004 or 2005, 
and the facility where she allegedly 
underwent a breast ultrasound and 
mammography in October 1998.  

3.  AMC should arrange for the veteran to 
undergo VA orthopedic and neurological 
examinations by examiners other than the 
one who previously evaluated her on four 
occasions.  AMC should forward the claims 
file to the examiners for review of all 
pertinent documents therein and ask the 
examiners to confirm in their written 
reports that they conducted such a 
review.  Following thorough evaluations, 
during which all indicated tests are 
performed, the examiners should:

a) diagnose any lumbar spine 
disorder shown to exist;

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
lumbar spine disability, including 
the degrees of lost active and 
passive spine flexion and extension; 

c) specifically indicate whether the 
veteran has ankylosis of the lumbar 
spine, and if so, describe the 
nature of that ankylosis; 

d) consider whether the veteran's 
lumbar spine disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use 
(expressed in terms of degrees of 
additional motion limitation beyond 
that which is observed clinically); 

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

f) identify any evidence of 
neuropathy or other nerve 
involvement due to the lumbar spine 
disability, to include reflex 
changes and/or muscle spasm; 

g) if appropriate, identify any 
functional impairment of the lower 
extremities due to disc disease, and 
assess the frequency and duration of 
any attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

h) identify any head, cervical 
spine, thoracic spine and or leg 
symptomatology that is secondary to 
the veteran's service-connected 
lumbar spine disability;

i) describe the impact of the 
veteran's lumbar spine disability on 
her daily activities and 
employability; and 

j) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should arrange for the veteran to 
undergo a VA examination of her breasts.  
The RO should forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his or her written report that 
he or she conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
bilateral breast disability; 

b) specifically indicate whether the 
veteran's breast lumps alter the 
shape of either of the veteran's 
breasts, thereby causing 
disfigurement or a deformity; 

c) determine the percentage of each 
breast affected by such lumps; 

d) identify any psychological 
symptomatology that is secondary to 
the veteran's service-connected 
bilateral breast disability;

e) describe the impact of the 
veteran's bilateral breast 
disability on her daily activities 
and employability; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  AMC should then readjudicate the 
veteran's claims based on a consideration 
of all of the evidence of record.  In 
considering the veteran's claim for a 
higher initial evaluation for a bilateral 
breast disorder, the RO should determine 
whether, under 38 C.F.R. § 4.25 (2005), 
the veteran is entitled to separate 
evaluations for symptomatology of each 
breast.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



